Citation Nr: 1424436	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  08-01 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right foot disability, to include as due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from September 1960 to September 1964.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


REMAND

The Veteran is seeking service connection for a right foot disability.  He contends that he has a right foot disability as a result of his service-connected disabilities, including residuals of excision of tumor, right lower leg, with herniation of the right tibialis anterior muscle; and thrombophlebitis associated with residuals of excision of tumor, right lower leg, with herniation of the right tibialis anterior muscle.

Pursuant to the Board's June 2011 remand, the RO was to schedule the Veteran for the appropriate examination to identify any current right foot disabilities found, and to obtain an opinion as to whether any current right foot disability identified was related to the Veteran's military service; and if not, whether it was caused or aggravated by the Veteran's service-connected disabilities.  

On August 22, 2011, the Veteran underwent a VA examination for joints.  The examination report noted the Veteran's inservice surgical history involving the excision of a tumor in the right leg.  The Veteran reported complaints of right foot drop, decreased mobility, weakness, and fatigue.  Physical examination of the right foot revealed stiffness, decreased range of motion, and abnormal weight bearing.  It also revealed small, benign, non-tender varicose veins on the bilateral lower extremities and feet.  A nerve conducted study was conducted and revealed findings of bilateral absent sural sensory nerves, and prolonged distal latencies in all studied motor nerves, bilaterally, with sparse, small potentials on electromyogram (EMG).  The VA examiner then opinion that the Veteran's bilateral peripheral neuropathy/foot disorder was not the result of or aggravated by his right lower leg surgery in service.  In support of this opinion, the VA examiner noted that the Veteran has Stage IV chronic lymphoid leukemia, and that his current symptoms were fully explainable by this condition.  

An examination addendum dated August 23, 2011, noted that x-ray examination of the right foot revealed mild degenerative and osteoarthritic change first metatarsophalangeal joint and calcaneal spurs.  The report then listed a diagnosis of subjective right foot dysfunction, secondary to anterior tibialis nerve impairment of the right leg.  

A second addendum to the VA examination report dated August 29, 2011, noted that the Veteran's right foot condition was "at least as likely as not" caused by or a residual of his "intraservice surgery" on the right leg.  In support of this opinion, the VA examiner referenced unidentified "supportive statements" and the medical opinion concerning the Veteran's August 22, 2011, nerve conduction study.

The Board finds this examination report, and the opinions offered in it, to be unclear and conflicting in nature.  Specifically, it is unclear whether any opinion addresses the arthritic component of the Veteran's current right foot disability.  In addition, the scope of the Veteran's "right foot condition" which was considered within the August 29, 2011 opinion is unclear.  Moreover, the stated rationale for the positive opinion offered on August 29, 2011 was the negative opinion proffered a week earlier.  Under these circumstances, the RO should attempt to update the Veteran's treatment records, and schedule him for the appropriate VA examination to obtain a medical opinion regarding the etiology of each current right foot disability found.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include all VA and non-VA medical providers who have treated her for his right foot disability since March 2012.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded the appropriate VA examination to determine the nature and etiology of any right foot disabilities found.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must separately identify each right foot disability found, including peripheral neuropathy and mild degenerative and osteoarthritic change in the right metatarsophalangeal joint, and calcaneal spurs.  

For each current right foot disability identified, the examiner must indicate whether it was caused or aggravated during the Veteran's military service; and if not, the examiner must indicate whether it was caused or aggravated, to any degree, by the Veteran's service-connected disabilities, to include any past or present treatment, surgical excision, of the service-connected disorders.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

3.  The examination report must be reviewed to ensure that that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, the RO must readjudicate the issue on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

